Bridges, J.
(concurring) — I am in accord with what is said by the Chief Justice concerning those judgments which were rendered after the trial. I concur in the result reached by the foregoing opinion with reference to the eight judgments which were taken by default. I prefer, however, to hold those judgments void because of legal fraud practiced by the city officials, rather than because, as stated in the opinion, the complaints not only failed to state causes of action, but affirmatively showed that they could not be amended to state causes of action. The main opinion clearly shows that, because of the previous decisions of this court, the city *316officials must have known, and, as a matter of law, did know, that the city was not liable on the facts pleaded, or on any facts which conld be pleaded in those actions. Under such circumstances, the city authorities, representing as they did the taxpayers of the city, had no right or power to willingly permit a judgment to be entered. It was in substance so held in the cases of State ex rel. American Freehold-Land Mtg. Co. v. Tanner, 45 Wash. 348, 88 Pac. 321, and State ex rel. Bradway v. De Mottos, 88 Wash. 35, 152 Pac. 721. It is true that in the Be Matt os case the judgment was taken with the express consent of the city officials, and in the Tanner case the city agreed in advance that the judgment might be taken by default, while here, according to the showing made, the city simply defaulted. But there is as much legal fraud on the part of the city officials in deliberately allowing judgment by default as by express agreement — each amounts to a consent judgment. I think the two cases last cited are decisive of the question under discussion.
I am also of the opinion that, in so far as the default judgments are concerned, the result of the deliberations of this court must have been the same whether the complaints stated or failed to state causes of action. State ex rel. Bradway v. De Mattos, supra.
Fullerton, J., concurs with Bridges, J.